DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.                  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 12/14/2021 has been entered.
Status of Claims
This office action is responsive to the amendment filed on 12/05/2021.  As directed by the amendment: claims 1 and 3-18 are presently pending in this application.
Response to Arguments
Applicant's arguments with respect to claims 1-3, 8-14 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer”; claims 4-5 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer” further in view of Frantz et al. (2011/0196397) “Frantz”; claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer” further in view of Cunniffe et al. (2010/0094397) “Cunniffe” and claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer” further in view of Nichols et al. (2016/0220397) “Nichols” have been fully considered but they are not persuasive.   
The main argument is directed to Hutchins et al. failing to provide disclosure for “uncoil-ability” of the drug delivery device 532 since there is no mention of an external magnet to uncoil the stent or the drug delivery portion.  This is not found to be persuasive because Hutchins is relied on for the disclosure of a stent having a coil of memory material made form wire attached to a curl at one end of the stent, the structure of the wire memory coil allows for the “uncoil-ability” since it has the required memory material made of a wire.  
Furthermore, the applicants argue that the prior art combination fails to disclose a magnet attached to a coil that is long enough such that its distal end is adapted to pass through an internal urethral sphincter and that there is no mention of the “magnet of the hypothetical combination would pass through the internal urethral sphincter”.  This is not found persuasive because the structure of the coil in Hutchins is fully capable of performing the intended use of being long enough to pass through an internal urethral sphincter since the coil has the required memory material made of a wire.  Furthermore, the claims are silent as to the magnet being capable of passing through the urethral sphincter.  Therefore, Hutchins in view of Holzer discloses the claimed invention of claims 1 and 12 and Hutchins in view of Holzer and Nichols discloses the claimed invention of claim 18.  
Rejections under 35 USC 112 (b) of claim 17 has been withdrawn.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer”. 
Regarding claims 1, 3, 11-12, 14, 16 and 17, Hutchins discloses a method of removing a ureteral stent 530 (Fig. 3) from a mammalian subject (par. 0145 and 0162 disclose methods for retrieval or removal of a non-biodegradable ureteral stent), wherein the removable ureteral stent 530 includes an elongated stent 534 with opposing curls at either end (the end curled portion attached to the elongated portion 534; Fig. 3), 
a coil of memory material 532 (par. 0141 and Figs. 3/15R disclose a coil shape for drug delivery portion 532 and par. 0072 discloses the drug delivery portion is made of memory material Nitinol) selected from the group consisted of: a wire and a flattened ribbon shape (the newly added limitation is interpreted to be a Markush claim reciting a list of alternatively useable members MPEP 2117, and therefore, only one of the wire or the flattened ribbon shape is required by the claim; Fig. 15R discloses a wire coil), the coil of memory material (attached to a curl at one end of the stent (Fig. 3 discloses material 532 is attached to the curled portion with a sleeve 536) adapted to uncoil and elongate under tensile force, and which does so elongate and uncoil at a lower tensile force than that needed to induce substantial uncoiling of either curl (the coil of memory material 532 is fully capable of performing this intended use because it has a coil shape and memory material with a lower tensile strength and par. 0084 discloses the stent body including the curled portion is made of synthetic polymers which has a higher tensile strength; where the coil memory material would obviously uncoil at a lower tensile force than the curl of the stent body), and wherein the coil is at least long enough such that its distal end (from the end attached to the stent) is adapted to pass through an internal urethral sphincter and an urethral opening when the stent is in place in the ureter (the coil 532 is fully capable of performing this intended use since Fig. 15R discloses a coil that is fully capable of elongating and Fig. 8B discloses the coil placed adjacent an internal urethral sphincter opening when the stent is in the ureter); the method comprising: pulling the magnet or the coil, which in turn pulls the stent through the urethral opening to remove it and wherein the pulling is by grabbing the magnet or coil with pliers or forceps, and then pulling using the pliers or forceps (par. 0145 discloses retrieving the coil and the stent simultaneously using forceps).
except for a ferromagnet attached to the distal end of the coil; the method comprising: positioning an external magnetic force proximal to the pubic area of the mammalian subject; drawing the external magnetic force towards the mammalian subject’s urethral opening, thereby drawing the magnet down the mammalian subject’s urethra and towards the urethral opening; the external magnetic force partially uncoils the curls and wherein the magnet is withdrawn to a position in the urethra at which it can be grasped or hooked.
However, Holzer teaches a similar method of external magnetic extraction (par. 0063 and Fig. 4) comprising a removable tubular element 2 and a ferromagnet 3 attached to the distal end of the tubular element (Fig. 4 and par. 0063 disclose the tip 3 has a magnet which is attached to tubular element 2 and the abstract discloses a ferromagnet); the method comprising: positioning an external magnetic force proximal to the pubic area of the mammalian subject; drawing the external magnetic force towards the mammalian subject’s urethral opening, thereby drawing the magnet down the mammalian subject’s urethra and towards the urethral opening (par. 0063 discloses placing an external magnet approximate the perineum of the patient, drawing the tubular element and magnetic tip towards the external magnet which results in the magnetic tip being drawn towards the urethral opening 50, as shown in Fig. 4); the external magnetic force partially uncoils the curls (the combination of the magnetic force to the curls in Hutchins would arrive at the step of the curls being partially uncoiled) wherein the magnet 3 is withdrawn to a position in the urethra 50 at which it can be grasped or hooked (Fig. 4 and par. 0063 disclose the magnet 3 is placed adjacent the urethral sphincter where it is fully capable of being withdrawn as discussed in par. 0069). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and stent in Hutchins to include a ferromagnet attached to the distal end of the coil; the method comprising: positioning an external magnetic force proximal to the pubic area of the mammalian subject; drawing the external magnetic force towards the mammalian subject’s urethral opening, thereby drawing the magnet down the mammalian subject’s urethra and towards the urethral opening; the external magnetic force partially uncoils the curls and wherein the magnet is withdrawn to a position in the urethra at which it can be grasped or hooked, as taught and suggested by Holzer, for the purpose of using a minimally invasive method that minimizes the risks associated with surgical removal of implanted devices including infection and physical discomfort to the patient (par. 0013 of Holzer). 
Regarding claims 8-9, Hutchins discloses wherein the curls are substantially J-shaped and the curls curl through at least 3/4 of one completed circle (as shown in Fig. 3, the curls are J shaped and form at least ¾ of a completed circle).
Regarding claim 10, Hutchins discloses wherein the coil 532 includes nitinol (par. 0072 discloses the drug delivery portion is made of memory material Nitinol).
Regarding claim 13, Hutchins discloses the first end of the ureteral stent is positioned in the bladder 590 of the mammalian subject and the second end of the ureteral stent is positioned in the ureter or kidney 594 of the mammalian subject (Fig. 8A and par. 0032).
Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer” further in view of Frantz et al. (2011/0196397) “Frantz”. 
Hutchins in view of Holzer discloses the claimed invention of claims 1 and 12; except for the ferromagnet is selected from the group consisting of: a rare earth magnet and an A1NiCo magnet; and ferromagnet includes a member selected from the group consisting of: Nd2Fe14B (neodymium), SmCo5, SmCo7, SmFe7, SmCu7 and SmZr7; and the external magnetic force is applied using a paramagnet or an electromagnet.  However, Frantz teaches a similar invention comprising a catheter having a ferromagnet 50 (Fig. 4A) selected from the group consisting of: a rare earth magnet and an A1NiCo magnet; and the ferromagnet includes a member selected from the group consisting of: Nd2Fe14B (neodymium), SmCo5, SmCo7, SmFe7, SmCu7 and SmZr7 (par. 0071 discloses magnets 50 are rare earth magnets such as neodymium); and electromagnetic coils (par. 0097 discloses electromagnet coils 436).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnet and the external magnet in Hutchins in view of Holzer to be selected from the group consisting of: a rare earth magnet and an A1NiCo magnet; and ferromagnet includes a member selected from the group consisting of: Nd2Fe14B (neodymium), SmCo5, SmCo7, SmFe7, SmCu7 and SmZr7; and the external magnetic force is applied using a paramagnet or an electromagnet, as taught and suggested by Frantz, for the purpose of creating a strong magnetic field to aid in sufficient internal movement of the implanted stent.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer” further in view of Cunniffe et al. (2010/0094397) “Cunniffe”. 
Hutchins in view of Holzer discloses the claimed invention of claim 1; except for one or more selected from the group consisting of: the magnet, the coil, or the stent is coated with a biocompatible material selected from the group consisting of poly(p-xylylene) polymer and Ni-Cu-Ni alloy.  However, Cunniffe teaches a similar invention comprising a stent is coated with a biocompatible material selected from the group consisting of poly(p-xylylene) polymer (par. 0029).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention in Hutchins in view of Holzer to include one or more selected from the group consisting of: the magnet, the coil, or the stent is coated with a biocompatible material selected from the group consisting of poly(p-xylylene) polymer, as taught and suggested by Cunniffe, for the purpose of coating the stent with a lubricious coating that allows biocompatibility and aid in insertion (par. 0029 of Cunniffe). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer” further in view of Nichols et al. (2016/0220397) “Nichols”.
Hutchins discloses a method of removing a ureteral stent 530 (Fig. 3) from a mammalian subject (par. 0145 and 0162 disclose methods for retrieval or removal of a non-biodegradable ureteral stent), wherein the removable ureteral stent 530 includes an elongated stent 534 with opposing curls at either end (the end curled portion attached to the elongated portion 534; Fig. 3), a coil of memory material 532 (par. 0141 and Figs. 3/15R disclose a coil shape for drug delivery portion 532 and par. 0072 discloses the drug delivery portion is made of memory material Nitinol) selected from the group consisted of: a wire and a flattened ribbon shape the newly added limitation is interpreted to be a Markush claim reciting a list of alternatively useable members MPEP 2117, and therefore, only one of the wire or the flattened ribbon shape is required by the claim; Fig. 15R discloses a wire coil), the coil of memory material attached to a curl at one end of the stent (Fig. 3 discloses material 532 is attached to the curled portion with a sleeve 536) adapted to uncoil and elongate under tensile force, and which does so elongate and uncoil at a lower tensile force than that needed to induce substantial uncoiling of either curl (the coil of memory material 532 is fully capable of performing this intended use because it has a coil shape and memory material with a lower tensile strength and par. 0084 discloses the stent body including the curled portion is made of synthetic polymers which has a higher tensile strength; where the coil memory material would obviously uncoil at a lower tensile force than the curl of the stent body), and wherein the coil is at least long enough such that its distal end (from the end attached to the stent) is adapted to pass through an internal urethral sphincter and an urethral opening when the stent is in place in the ureter (the coil 532 is fully capable of performing this intended use since Fig. 15R discloses a coil that is fully capable of elongating and Fig. 8B discloses the coil placed adjacent an internal urethral sphincter opening when the stent is in the ureter); the method comprising: pulling the magnet or the coil, which in turn pulls the stent through the urethral opening to remove it and wherein the pulling is by grabbing the magnet or coil with pliers or forceps, and then pulling using the pliers or forceps (par. 0145 discloses retrieving the coil and the stent simultaneously using forceps).
except for a ferromagnet attached to the distal end of the coil; the method comprising: positioning an external magnetic force proximal to the pubic area of the mammalian subject; drawing the external magnetic force towards the mammalian subject’s urethral opening, thereby drawing the magnet down the mammalian subject’s urethra and towards the urethral opening; the external magnetic force partially uncoils the curls and wherein the magnet is withdrawn to a position in the urethra at which it can be grasped or hooked; and a kit comprising: instructions to perform the method of removing a ureteral stent from a mammalian subject.   
However, Holzer teaches a similar method of external magnetic extraction and the method of removing a ureteral stent (par. 0063 and Fig. 4) comprising a removable tubular element 2 and a ferromagnet 3 attached to the distal end of the tubular element (Fig. 4 and par. 0063 disclose the tip 3 has a magnet which is attached to tubular element 2 and the abstract discloses a ferromagnet); the method comprising: positioning an external magnetic force proximal to the pubic area of the mammalian subject; drawing the external magnetic force towards the mammalian subject’s urethral opening, thereby drawing the magnet down the mammalian subject’s urethra and towards the urethral opening (par. 0063 discloses placing an external magnet approximate the perineum of the patient, drawing the tubular element and magnetic tip towards the external magnet which results in the magnetic tip being drawn towards the urethral opening 50, as shown in Fig. 4); the external magnetic force partially uncoils the curls (the combination of the magnetic force to the curls in Hutchins would arrive at the step of the curls being partially uncoiled) wherein the magnet 3 is withdrawn to a position in the urethra 50 at which it can be grasped or hooked (Fig. 4 and par. 0063 disclose the magnet 3 is placed adjacent the urethral sphincter where it is fully capable of being withdrawn as discussed in par. 0069). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and stent in Hutchins to include a ferromagnet attached to the distal end of the coil; the method comprising: positioning an external magnetic force proximal to the pubic area of the mammalian subject; drawing the external magnetic force towards the mammalian subject’s urethral opening, thereby drawing the magnet down the mammalian subject’s urethra and towards the urethral opening; the external magnetic force partially uncoils the curls and wherein the magnet is withdrawn to a position in the urethra at which it can be grasped or hooked, as taught and suggested by Holzer, for the purpose of using a minimally invasive method that minimizes the risks associated with surgical removal of implanted devices including infection and physical discomfort to the patient (par. 0013 of Holzer). 
Furthermore, Nichols teaches a similar kit 900 (Fig. 9) comprising a ureteral stent kit and printed instructions 960 on using the stent (par. 0047) and par. 0044 discloses using the stent involves removal of the sent using a string 720.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ureteral stent and method of removing the ureteral stent in Hutchins in view of Holzer to include a kit comprising: instructions to perform the method of removing a ureteral stent from a mammalian subject, as taught and suggested by Nichols, for the purpose of providing proper instructions that minimize mistakes requiring corrections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774